Title: To George Washington from James McHenry, 16 October 1798
From: McHenry, James
To: Washington, George


(Confidential) 
my dear Sir.Trenton [N.J] 16 Octbr 1798   
You will see by the inclosed the step I have taken, and the information and aid which I expect to derive from the Major Generals in case it is approved, and also the desire I have to draw you for a short time to Philadelphia. I know not how all this is to end, and feel perfectly tired of the uncertainty in which so many important measures are kept fettered and involved.
I hope you will approve of the exposition I have given of my views, and the propriety of my fortifying or correcting my own opinions by those of the Generals. I have informed Hamilton of

the points upon which I shall look for his assestance that he may come prepared.
I am extremely anxious to know the result of your letter to the President. Yours ever & affectionately

James McHenry

